Citation Nr: 1204822	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-46 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea, to include as due to a service-connected sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

I.  Sleep Apnea

In October 2011, the Veteran and his representative submitted additional evidence relevant to his claim for entitlement to service connection for sleep apnea without a waiver of RO consideration.  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Review of the Veteran's claims file reflects that the evidence is equivocal as to whether the Veteran has a current diagnosis of sleep apnea.  In that regard, the evidence reflects that a sleep study, performed in the 1990s, was negative for a finding of sleep apnea.  There is no evidence of treatment for sleep apnea in any of the Veteran's medical treatment records.  However, in an October 2011 statement, the Veteran's private physician reported that the Veteran's "sleep apnea, obstructive, is at least as likely as not due to his chronic obstructive sinusitis."  The private physician did not provide the rationale for his opinion, or otherwise indicate the basis upon which the finding was made.  Accordingly, the RO should contact the Veteran's private physician and request that he provide all treatment records reflecting a diagnosis of or treatment for sleep apnea.

If the RO is unable to obtain the additional evidence from the Veteran's private physician, the RO should schedule the Veteran for a VA respiratory examination and sleep study to determine whether the Veteran currently has sleep apnea, and if so, whether it is related to his active duty service or to his service-connected sinusitis.

II.  Bilateral Hearing Loss and Tinnitus

After a thorough review of the evidence of record, the Board concludes that the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus must be remanded for a new VA examination addressing the etiology of the Veteran's claimed disorders. 

The RO provided the Veteran with a VA audiological examination in July 2008.  Although the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not related to his active duty service, the VA examiner did not provide sufficient rationale to support the conclusion.  Specifically, while the examiner noted that the Veteran reported the onset of tinnitus 10 to 15 years before examination and that hearing loss was first noted by the Veteran 18 years before examination, the examiner does not explain why the Veteran's current hearing loss and tinnitus are not related to his inservice noise exposure.  Thus, the July 2008 VA examiner's opinion with regard to the etiology of the Veteran's bilateral hearing loss and tinnitus is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, a new VA examination must be provided which provides adequately addresses the evidence of record and provides sufficient supporting rationale for the opinions provided based on this evidence. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his sleep apnea, to include P.S., M.D., his private physician.  The RO must then attempt to obtain copies of all of the Veteran's private treatment records from P.S., M.D. which are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact P.S., M.D., who provided the October 2011 medical opinion, and request that he provide all records reflecting a diagnosis or treatment for sleep apnea.  The RO must also request that Dr. P.S. provide a rationale for the opinion that the Veteran's sleep apnea is related to his service-connected sinusitis.  

3.  If the RO is unable to obtain the additional private treatment records and the supplemental opinion from P.S., M.D., the RO must schedule the Veteran for a VA respiratory examination and sleep study to determine whether he currently has sleep apnea, and if so, the etiology of his sleep apnea.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include a sleep study, must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran currently has sleep apnea.  If a diagnosis of sleep apnea is deemed appropriate, the VA examiner must provide an opinion as to whether the Veteran's sleep apnea is related to his active duty service or to his service-connected sinusitis.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

4.  The RO must provide the Veteran with a new VA audiological examination to determine the etiology of his current bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure during active duty service.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


